DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 11/09/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USP 10254595 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Kanemori et al. (USP 5434686) teaches (in figures 1 and 2) a display device, comprising: a substrate (1); a gate line (21 above pixels 41a and 41b) and a signal line (21 below pixels 41a and 41b) disposed on the substrate; a data line (23) intersecting the gate line; a first sub pixel electrode (41a) and a second sub pixel electrode (41b) disposed on the substrate; a first thin film transistor  (31a) comprising a first terminal  (22a) connected to the gate line, a second terminal (32a) connected to the data line, and a third terminal (33a) connected to the first sub pixel electrode; a second thin film transistor (31b) comprising a first terminal (22b) connected to the gate line, a second terminal (32b) connected to the data line, and a third terminal  (33b) connected to the second sub pixel electrode.
Fujita (USP 6753839) teaches (in figures 4-6) a pixel arrangement wherein a first thin film transistor (20) comprising a first terminal connected to a first gate line (112a), a second terminal connected to a data line (114), and a third terminal connected to pixel electrode (118) and each pixel includes a storage electrode line (160) extending in a direction substantially parallel to the gate line an comprises an expansion and an additional thin film transistor (10) comprising a first terminal connected to a signal line (112b), a third terminal connected to both the pixel electrode (118) and a coupling electrode (14) wherein the expansion of the storage 
However, the prior art taken alone or in combination fails to teach or fairly suggest a pixel in which a third thin film transistor includes “a second terminal connected to the pixel electrode, and a third terminal connected to a coupling electrode” in combination with the other required elements claim 1.  
	Claims 2-13 are allowable by virtue of their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 6-7 of applicant’s response, filed 11/09/2020, with respect to claims 1-13 have been fully considered and are persuasive.  The nonstatutory double patenting rejections of claims 1-13 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER P GROSS/Examiner, Art Unit 2871